DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated March 29, 2022.  Currently, claims 1-10 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 9 recites the limitation "the first segment" and “the second segment” in multiple locations throughout the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed “the first segment” corresponds to the “first gypsum-containing segment” and “the second segment” corresponds to the “second gypsum-containing segment”, however, these need to be uniform throughout the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirk, Jr. (US Patent No 4,000,594).

Referring to claim 1:  Kirk teaches a drywall apparatus comprising: a finishing drywall liner (item 20); a framing drywall liner (item 32’); a first gypsum-containing segment (item 24’) between the finishing drywall liner and the framing drywall liner; and a second gypsum-containing segment (item 30’) between the finishing drywall liner and the framing drywall liner, said first segment and second segment connected by a hinge formed from the finishing drywall liner and the framing drywall liner to allow an angle between the first segment and the second segment to vary, such that the hinge allows the first segment and the second segment to assume a flat position in which the first segment and the second segment are coplanar, wherein a) in the flat position, the framing drywall liner includes a groove having a longitudinal length running along the hinge, b) the hinge allows the first segment and the second segment to assume a corner position in which the first segment and the second segment form an angle therebetween of 90 degrees and c) the framing drywall liner is integral across the groove for most of the longitudinal length (figure 6).

Referring to claim 2:  Kirk teaches all the limitations of claim 1 as noted above.  Additionally, Kirk teaches the corner position is at least one of a) an inner corner position in which the angle of 90 degrees is measured between the finishing drywall liner on one side of the hinge and the finishing drywall liner on another side of the hinge and b) an outer corner position in which the angle of 90 degrees is measured between the framing drywall liner on one side of the hinge and the framing drywall liner on another side of the hinge (figure 6 teaches an inner corner).

Referring to claim 3:  Kirk teaches all the limitations of claim 1 as noted above.  Additionally, Kirk teaches the corner position is at least one of a) an inner corner position in which the angle of 90 degrees is measured between the finishing drywall liner on one side of the hinge and the finishing drywall liner on another side of the hinge and b) an outer corner position in which the angle of 90 degrees is measured between the framing drywall liner on one side of the hinge and the framing drywall liner on another side of the hinge (figure 6).

Referring to claim 4:  Kirk teaches all the limitations of claim 1 as noted above.  Additionally, Kirk teaches the first gypsum-containing segment includes a first angled edge located at the groove and the second gypsum- containing segment includes a second angled edge located at the groove, the first angled edge and the second angled edge forming a V-shape, wherein the first angled edge and the second angled edge is in contact with the finishing drywall liner (figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk.

Referring to claim 5:  Kirk teaches all the limitations of claim 1 as noted above.  Additionally, Kirk teaches the first gypsum-containing segment includes a first angled edge located at the groove and the second gypsum- containing segment includes a second angled edge located at the groove, the first angled edge and the second angled edge forming a V-shape (figure 6).  Kirk does not specifically teach wherein the first angled edge and the second angled edge have some gypsum that impregnates the finishing drywall liner due to gypsum slurry having come in contact therewith during a manufacturing stage.  However, it would have been obvious to one of ordinary skill in
the art to recognize that gypsum commonly impregnates the facings of drywall because
of their absorptive characteristics during manufacturing.

Referring to claims 6-8: Kirk teaches all the limitations of claim 1 as noted above.  Kirk does not specifically teach the groove is formed using a non-subtractive method, the groove is formed by allowing a gypsum slurry to set to a groove shape, or the groove is formed by extrusion. However, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,907,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader and requires fewer limitations.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on March 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,907,347 has been reviewed and is NOT accepted.  The filing date of the instant application is incorrect.

Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as well as the pending Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635